Citation Nr: 0028162	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

Entitlement to an evaluation in excess of 10 percent for PTSD 
prior to December 5, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1971.  His awards include the Army Commendation Medal 
with V device and Oak Leaf Cluster, the Bronze Star with Oak 
Leaf Cluster, and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The May 1999 statement of the case shows that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  PTSD is manifested by a quite anxious appearance, some 
depression and a predominant mood of anxiety and depression.  


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for PTSD was 
received by the RO in June 1995.  An October 1995 rating 
decision granted service connection for PTSD and rated the 
disability at 10 percent.  The claim for an increased rating 
was received in October 1997.  An October 1998 rating 
decision granted a 30 percent rating, effective the date of a 
December 1997 VA examination.  The veteran subsequently 
disagreed with the 30 percent evaluation.  The record does 
not show that the veteran disagreed with the effective date 
of the increase.  However, he is presumed to be seeking the 
maximum benefit.  Based on the fact that the veteran's 
assertions predated the date of the VA examination and that 
he submitted evidence in support of the claim that predated 
the VA examination, the issues are as stated on the title 
page.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

In a letter dated in July 1997, Dennis A Lott, Licensed 
Professional Counselor, wrote that it had been a struggle for 
the veteran to hold employment.  For the past thirteen years 
he had worked as a technician for an aircraft manufacturer.  
The veteran's current difficulties included sleep 
deprivation, nightmares, flash backs, social isolation, hyper 
vigilance, rage, depression, anxiety, an inability to 
establish meaningful relationships, and severe survivor 
guilt.  Mental status examination disclosed that the veteran 
was neat and clean.  His speech was appropriate to the 
situation.  His affect was very slightly blunted.  His manner 
was friendly and cooperative.  His mood was normal.  Motor 
activity was tense.  He appeared to be of average 
intelligence.  His sensorium was unimpaired.  Judgment was 
good.  

The report of the December 1997 VA psychiatric examination 
shows that the veteran complained of trouble getting along 
with people and his wife.  He felt that his nerves were shot.  
He said that he had had fewer nightmares lately and averaged 
about three or four a month.  They were usually about Viet 
Nam.  He said sometimes they were silly and other times they 
were real.  They involved killing in battles.  He usually 
awoke and was edgy and shaky.  He reported intrusive thoughts 
of the war even at work.  He said he thought about daily 
activities in Vietnam such as being with guys and being on 
patrol.  He said he was easily startled by noises such as 
guns and sometimes loud noises.  He had hit the ground 
although that did not happen often.  He did not like being in 
crowds.  He very seldom went to restaurants and, when he did 
go, he sat next to a wall.  He did not go to stores often, 
typically letting his wife go.  He watched war movies and he 
said that they made him feel good.  He said he did not like 
Vietnamese and did not like being around them.  

The veteran reported he has been married for 13 years to his 
second wife and he said he got along better with this wife 
than with his first wife.  He said this wife seemed to 
understand him a lot better.  He worked as an assembler for 
an aircraft company for the past 13 years.  He said he had 
trouble at work with the supervisors.  He also had a 120 acre 
farm and some cows and when he was not at work he spent a lot 
of his time there.  He said he visited with no one.  The 
veteran denied any use of alcohol or drugs.

On mental status examination, the veteran was a casually 
groomed individual who conversed readily with this examiner.  
He was fully cooperative and gave no reason to doubt any of 
the information he provided.  He appeared both dysphoric and 
anxious.  Speech was within normal limits with regard to rate 
and rhythm.  The predominant moods were ones of anxiety and 
depression and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight and no loosening of associations was noted, nor was any 
confusion.  No gross impairment in memory was observed and 
the veteran was oriented times three.  Hallucinations were 
not complained of and no delusional material was noted.  
Insight was adequate as was his judgment.  The veteran 
reported suicidal and homicidal ideation but denied any 
intent.  The psychiatric diagnosis was chronic PTSD.  The 
Global Assessment of Functioning (GAF) was 53.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) quoting the Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF of 53 corresponds to moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  

In August 1999, the veteran and his wife testified before a 
hearing officer at the RO.  They testified that the veteran's 
work was affected and that he kept to himself and did not 
respond well to criticism from supervisors or inspectors.  
His wife described him as working hard and being very nervous 
with a very nervous energy level.  He had some sleeplessness.  
The veteran reported that he had had panic attacks.  Mood 
swings occurred at work.  He also had periods of depression.  
He told of forgetting names of co-workers.  In addition to 
other information provided, the veteran discussed his Vietnam 
experiences.  In accordance with 38 C.F.R. § 3.103 (c)(2) the 
hearing officer reviewed the possibility of submitting 
additional evidence and discussed current treatment with the 
veteran.  

On the August 1999 VA examination, the veteran reported that 
he was not all that good, with depression and other symptoms.  
He reported having a lot of problems at work getting along 
with people, and said he felt he could not communicate well.  
In response to questioning, he reported having nightmares two 
or three times a month which generally involved Vietnam.  He 
said a lot of times, he had nightmares that were silly.  He 
said, for example, he might think he was in a battle, and 
then realize it was occurring behind his house.  He typically 
awoke and felt hot and sweaty.  Many times, his wife awakened 
him because he was thrashing.  He reported numerous intrusive 
thoughts about the War.  Often, they were triggered by loud 
noises at work.  He found himself thinking about things that 
happened and friends and the way they lived.  These thoughts 
were also triggered by rainy, gloomy days.  He said he was 
easily startled by loud noises, and had hit the ground in the 
past.  He said when people at work tried to come up on him 
and scare him, he got very angry.  He was uncomfortable in 
crowds.  He very seldom went to restaurants and when he did 
go, he usually sat in a corner.  He generally avoids shopping 
and typically sent his wife to the store.  He said he liked 
watching war movies and when he saw them, he got to wishing 
that he was there.  He said he enjoyed it at the time.  He 
said he often found himself wishing that he was young again 
and could do it again.   He said he was still uncomfortable 
around Vietnamese, although he felt he was getting
somewhat less agitated by the site of them.  

The veteran reported that, overall, he felt he was getting 
worse.  He said he would like to be a happy person like his 
wife and the people with whom he worked, but he just could 
not find a way to enjoy life.  He said it is not for lack of 
trying.

The veteran reported that he remained married to his second 
wife, to whom he had been married for 11 years.  He said they 
got along well and she was extremely understanding.  He had 
worked at an aircraft company for 14 years, and said in the 
past, he had had problems with a supervisor.  He said that 
his job has been changed to one that was less stressful.  He 
said when he was not at work, he had a 120 acre farm, and he 
spent most of his time there.  He said he visited with no 
one.  He denied any alcohol or drug use.

On mental status examination, the veteran was a casually-
groomed individual who conversed readily with the examiner.  
He was fully cooperative and gave no reason to doubt the 
information he provided.  He appeared quite anxious during 
the examination.  Eye contact was limited.  Some depression 
was noted as well.  Speech was within normal limits with 
regard to rate and rhythm.  The predominant moods were ones 
of anxiety and depression, and affect was appropriate to 
content.  The veteran's thought processes and associations 
were logical and tight, and no loosening of associations was 
noted, nor was any confusion.  No gross impairment in memory 
was observed, and the veteran was oriented in all spheres. 
Hallucinations were not complained of, and no delusional 
material was noted during the examination.  The veteran's 
insight was adequate as was his judgment.  The veteran 
reported suicidal ideation by history.  He denied homicidal 
ideation.  The impression was chronic PTSD.  The GAF was 47.  
The examiner commented that he believed the veteran's PTSD 
was somewhat worse than when he had previously seen the 
veteran.  The examiner thought it was possible that at some 
point the veteran might encounter difficulty maintaining his 
employment.  

A GAF of 47 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Cf. 
Richard, at 267.  The examiner commented that it was possible 
that at some point the veteran might encounter difficulty 
maintaining his employment.  

Initially, the Board is unconvinced that there has been a 
significant change in the veteran during the appeal period.  
In July 1997, a counselor reported that the veteran had to 
struggle to struggle to hold employment.  This statement is 
not significantly different that the GAFs of 53 and 47 
entered by the VA examiner.  Therefore, the Board rejects the 
decision of the RO that the veteran became worse on the day 
of the VA examination.

As noted above, the 30 percent evaluation contemplates a 
person who has some impairment, but is generally functioning 
satisfactorily.  Neither the private report, the 1997 VA 
examination nor the 1999 VA examination support a conclusion 
that the veteran is generally functioning satisfactorily.  
The examiner documented the presence of anxiety and 
depression and the GAFs reflected the degree of impairment 
due to the manifestations.  The GAF of 53 reflects moderate 
difficulty and the GAF of 47 reflects serious symptoms.  
Therefore, a 50 percent evaluation is warranted.  

However, an evaluation in excess of 50 percent is not 
warranted.  Neither the GAF of 53 or 47 reflect a degree of 
impairment consistent with the criteria for 70 or 100 percent 
evaluations.  The facts establish that the veteran remains 
employed.  There is no indication of occupational and social 
impairment in most areas.  Although he has had some suicidal 
and homicidal ideation, there has been no intent and such 
manifestations seem to have been short lived.  There is no 
evidence of neglect of personal appearance or hygiene.  
Rather, he has been described as casually groomed.  Spatial 
disorientation is rule out, since he has been described as 
oriented.  Impaired impulse control has not been established.  
In fact, when the veteran reported some suicidal and 
homicidal ideation, it was noted that there was no intent; 
thus establishing that he retains impulse control.  Although 
he has reported some trouble with supervisors, his 
relationship with his wife is long term and he gets along 
with her.  Furthermore, there is no indication of difficulty 
with coworkers, other than supervisors.  The veteran's speech 
was normal in limits, thus establishing that it was not 
intermittently illogical.  There was no gross impairment in 
memory.  His ability to work and his ability to work on his 
farm reflect an ability to function independently.  
Obsessional rituals, panic attacks and difficulty adapting to 
stressful circumstances have not been established.  

In sum, the evidence supports a 50 percent evaluation, but 
the preponderance of the evaluation is against an evaluation 
in excess of 50 percent.


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

